           Case 1:20-cv-01992-JPC Document 65 Filed 02/08/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
HENRY SANTOS,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20 Civ. 1992 (JPC)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
YMY MANAGEMENT CORP. et al.,                                           :       AND ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On March 5, 2020, Plaintiff Henry Santos brought this action against his employers pursuant

to the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201 et seq., and the New York

Labor Law (“NYLL”), N.Y. Lab. Law § 650 et seq. Dkt. 1. The parties now seek approval of their

proposed settlement agreement. Dkts. 60, 62. For the reasons that follow, the Court grants the

parties’ request to approve that proposed agreement.

        In the Second Circuit, “parties cannot privately settle FLSA claims with a stipulated

dismissal with prejudice under Federal Rule of Civil Procedure 41 absent the approval of the district

court or the Department of Labor.” Fisher v. SD Prot. Inc., 948 F.3d 593, 599 (2d Cir. 2020) (citing

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 200 (2d Cir. 2015)). Thus, district courts

in this Circuit must review a proposed FLSA settlement and determine whether it is “fair and

reasonable.” Larrea v. FPC Coffees Realty Co., No. 15 Civ. 1515 (RA), 2017 WL 1857246, at *1

(S.D.N.Y. May 5, 2017) (internal quotation marks and citation omitted). “A fair settlement must

reflect a reasonable compromise of disputed issues rather than a mere waiver of statutory rights

brought about by an employer’s overreaching.” Id. (internal quotation marks and citation omitted).
          Case 1:20-cv-01992-JPC Document 65 Filed 02/08/21 Page 2 of 4




       District courts typically evaluate the fairness of an FLSA settlement agreement by

considering the factors identified in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y.

2012). See Fisher, 948 F.3d at 600. These factors include: “(1) the plaintiff’s range of possible

recovery; (2) the extent to which the settlement will enable the parties to avoid anticipated burdens

and expenses in establishing their respective claims and defenses; (3) the seriousness of the

litigation risks faced by the parties; (4) whether the settlement agreement is the product of arm’s-

length bargaining between experienced counsel; and (5) the possibility of fraud or collusion.”

Wolinsky, 900 F. Supp. 2d at 335 (internal quotation marks and citations omitted).

       After careful review of the parties’ proposed settlement agreement, the parties’ joint letter

in support of their proposed agreement, and Plaintiff’s counsel’s time records, Dkts. 60, 62, the

Court finds that the proposed agreement is fair and reasonable. Plaintiff alleges that Defendants

owe him $58,700 in unpaid minimum wage and overtime pay plus liquidated damages and other

penalties. Dkt. 62 at 2. Assuming Plaintiff could receive an amount equal to his alleged unpaid

wages in liquidated damages, see 29 U.S.C. § 216(b), and $10,000 for failure to provide certain

notices, see Dkt. 1 §§ 89, 93, Plaintiff’s total recoverable amount seems to be $127,400. After

attorneys’ fees, Plaintiff here will receive $23,019.33. Dkt. 62 at 3. This thus is approximately

18% of Plaintiff’s total alleged damages and approximately 39% of his total alleged minimum wage

and overtime owed.

       Defendants categorically deny Plaintiff’s claims and allege that he was properly

compensated for all hours worked. Dkt. 62 at 2. Defendants also report that they have “produced

timesheets signed by Plaintiff which show that Plaintiff worked forty (40) hours or fewer per week.”

Dkt. 62 at 2. Plaintiff therefore could recover nothing if he were to proceed to trial. In light of this

range of possible recovery, the seriousness of the litigation risks, and the burdens of establishing



                                                  2
          Case 1:20-cv-01992-JPC Document 65 Filed 02/08/21 Page 3 of 4




each party’s case at trial, the Court finds that the proposed settlement amount is fair and reasonable.

See Wolinsky, 900 F. Supp. 2d at 335. Courts in this District routinely award settlement amounts

within this range. See, e.g., Zorn-Hill v. A2B Taxi LLC, No. 19 Civ. 1058 (KMK), 2020 WL

5578357, at *4 (S.D.N.Y. Sept. 17, 2020) (approving a settlement amount equal to 12.5% of the

plaintiff’s “best-case scenario” recovery); Gervacio v. ARJ Laundry Servs. Inc., No. 17 Civ. 9632

(AJN), 2019 WL 330631, at *1 (S.D.N.Y. Jan 25, 2019) (approving a settlement amount “equal to

approximately 20 per cent of total possible recovery and approximately 43 percent of [the

plaintiff’s] base damages”). And nothing suggests that the proposed settlement agreement here is

the product of less than arm’s-length bargaining between experienced counsel or is tainted by fraud

or collusion. See Wolinsky, 900 F. Supp. 2d at 335.

       Plaintiff’s counsel’s fee award is also reasonable. Under the proposed agreement, Plaintiff’s

counsel would receive a fee of $11,509.67, approximately one-third of the total settlement amount,

and $471 in costs. See Dkt. 62 at 4. “[C]ourts in this District routinely award one third of a

settlement fund as a reasonable fee in FLSA cases.” Gervacio, 2019 WL 330631, at *2 (citing Run

Guo Zhang v. Lin Kumo Japanese Rest. Inc., 13 Civ. 6667 (PAE), 2015 WL 5122530, at *4

(S.D.N.Y. Aug. 31, 2015) (collecting cases)). However, “even when the proposed fees do not

exceed one third of the total settlement amount, courts in this circuit use the lodestar method as a

cross check to ensure the reasonableness of attorneys’ fees.” Id. Looking to the lodestar method,

Plaintiff’s counsel spent a total of 77.7 hours on this matter. Dkt. 62 at 4. Katherine Morales, an

associate with three years of experience, spent 70.6 hours at an hourly rate of $275. Id. Adam

Sackowitz, an associate with five years of experience, spent 7.1 hours at an hourly rate of $300. Id.

This totals $21,545 in attorneys’ fees. Id. at 5. The Court finds that Plaintiff’s attorneys’ hourly

rates are reasonable. See, e.g., Hernandez v. JRPAC Inc., No. 14 Civ. 4176 (PAE), 2017 WL 66325,



                                                  3
          Case 1:20-cv-01992-JPC Document 65 Filed 02/08/21 Page 4 of 4




at *2 (S.D.N.Y. Jan. 6, 2017) (finding an hourly rate of $250 for associates with 3-4 years of

experience to be reasonable). This further confirms that the attorneys’ fee here, approximately half

of the lodestar amount, is fair and reasonable.

       Finally, the proposed settlement agreement is fair and reasonable because it does not include

a release provision that requires Plaintiff to waive “claims that have no relationship whatsoever to

wage-and-hour-issues.” Fernandez v. 219 Dominican Valle Corp., No. 19 Civ. 9513 (JPC), 2021

WL 240721, at *4 (S.D.N.Y. Jan. 25, 2021) (quoting Lopez v. Nights of Cabiria, LLC, 96 F. Supp.

3d 170, 181 (S.D.N.Y. 2015)). Instead, the release provision in the proposed agreement only

requires Plaintiff to release “claims that were asserted in this [a]ction” and “any and all claims

which could have been asserted under the [FLSA] and [NYLL].” Dkt. 60 § 3.

                                            Conclusion

       For the reasons explained above, the Court approves the parties’ proposed settlement

agreement, Dkt. 60. Plaintiff’s counsel is to receive $11,980.67, with $11,509.67 allocated to

attorneys’ fees and $471 to costs. Plaintiff is to receive the balance, $23,019.33.

       The Court thus dismisses this case with prejudice pursuant to the parties’ stipulation. See

id. at 14. The Clerk of Court is respectfully directed to terminate all pending motions in this action

and close this case.

       SO ORDERED.

Dated: February 8, 2021                               __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  4
